Cornell, J.
It is conceded that the public easement in the original street became fully extinguished upon its vacation as such, and no point is made that the legal rights of the company in respect to the strip of land now sought to *169be taken are any other or different than those acquired over the rest of its depot grounds, by condemnation proceedings under its charter. The fact that such strip was formerly subjected to the easement of a public street is, therefore, of no importance whatever in this case.
The entire length, north and south, of plaintiff’s depot grounds at this place is only some 1,340 feet, and they are already traversed by three streets, crossing them east and west. Upon the stipulated facts and findings it is perfectly apparent that the opening and maintenance of an additional street across such .grounds at the place proposed must greatly endanger the travelling public, make it impracticable for the company to transact its necessary business at that point, and deprive it nearly, if not entirely, of all beneficial use and enjoyment of its depot property for the public purpose for which it was 'condemned. Upon the admitted facts the beneficial coexistence and use of the two easements are impracticable, if not wholly impossible. Under these circumstances the question presented for consideration and decision is whether, under the general power conferred upon the city authorities “to lay out, open, alter, and vacate public squares, streets, grounds, highways, and alleys, and to widen and straighten the same,” (City Charter, Sp. Laws 1872, p. 115, § 2,) it was intended by the legislature to give the right so to exercise such power as necessarily to destroy or essentially impair the value of an existing easement in property, which has been created for a distinct public purpose, under and in pursuance of an express legislative authority to that end.
The rule is well settled that, in cases of this kind, the legislative intent must be made to appear by express words or by necessary implication. Inhabitants of Springfield v. Connecticut River R. Co., 4 Cush. 63 ; City of Bridgeport v. New York & New Haven R. Co., 36 Conn. 255; Matter-of Boston & Albany R. Co., 53 N. Y. 574; and such implication never arises except as a necessary oondi*170tion to the beneficial enjoyment ancl efficient exorcise of the-power expressly granted, and then only to the extent of the necessity. Hichok v. Hine, 23 Ohio St. 523. That the general power in question may be beneficially enjoyed, and efficiently exercised, without any such interference with ■ plaintiff’s exclusive easement in its depot grounds as practically to destroy its value, seems too plain a proposition seriously to be controverted. It cannot bo presumed that the legislature, in conferring this general power, over contemplated its exercise in such a way as would result in the destruction of the site for the Deaf and Dumb Asylum, the-removal of county buildings located at Faribault, or the abandonment of the depot grounds of the plaintiff, the property in each of these cases being specifically appropriated to an important public use by express sanction of law.
It is claimed by defendant that the city council, in this case, was the sole and exclusive judge as to the public necessity and propriety of laying out the proposed street, on the ground that the necessity and expediency of laying out highways is exclusively a legislative, and not a judicial, question. This is undoubtedly a correct rule as applied to the legislature itself, and also to a municipal body when acting within the conceded limits of its delegated powers. But when, as in this case, the jurisdiction of the inferior-tribunal over the particular subject-matter depends, not upon an express grant of power, but upon the existence of an alleged necessity from which the disputed power is to be implied, the decision of such tribunal upon the existence of the necessity is neither final nor conclusive upon the courts.
The action of the city council in laying out the proposed street was without authority, and for this reason the judgment of the court below is affirmed.